

115 HR 4201 IH: Young and Beginning Farmers Act
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4201IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Sean Patrick Maloney of New York (for himself and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the ability of beginning farmers in the United States to acquire farms and participate
			 in agricultural production, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Young and Beginning Farmers Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improved Access to Land
					Sec. 101. Land trust eligibility for assistance for agricultural land easements.
					Sec. 102. Priority for option to purchase at agricultural value in agricultural land easements.
					Sec. 103. Prequalification of prospective applicants for credit from Farm Service Agency programs.
					Sec. 104. Increase in limitation on amount of direct farm ownership loans; inflation indexation of
			 limit.
					Sec. 105. Report and action plan on agricultural conservation easement program.
					Title II—Improved Access to Department of Agriculture Training and Programs
					Sec. 201. Beginning farmer coordination.
					Sec. 202. Transfer of Advisory Committee on Beginning Farmers and Ranchers to jurisdiction of Farm
			 Service Agency.
					Sec. 203. Department of Agriculture on-line customer self-service portal.
					Sec. 204. Beginning farmer and rancher development program to provide training, education,
			 outreach, and technical assistance initiatives.
					Sec. 205. Reauthorization of beginning farmer and rancher individual development accounts pilot
			 program.
					Sec. 206. Sale of surplus farm equipment or property to socially disadvantaged farmers or ranchers,
			 veteran farmers or ranchers, and beginning farmers or ranchers.
					Title III—Investment in Local and Regional Food Systems
					Sec. 301. Mandatory funding for farmers’ market and local food promotion program.
					Sec. 302. Grants to support farm viability programs.
				
			IImproved Access to Land
			101.Land trust eligibility for assistance for agricultural land easements
 (a)Land trustsSection 1265B of the Food Security Act of 1985 (16 U.S.C. 3865b) is amended by adding at the end the following:
					
						(e)Land trusts
 (1)Eligibility for assistanceNotwithstanding section 1001D(b), an eligible entity that is a qualified land trust, as determined by the Secretary, may receive assistance under this section.
 (2)Assistance for reservation of easementThe Secretary may provide assistance to an eligible entity that is a qualified land trust to supplement the sale price of eligible land to a farmer or rancher, who is not ineligible to receive assistance under section 1001D, if the eligible entity that is a qualified land trust reserves for itself an agricultural land easement in the eligible land..
 (b)Conforming amendmentSection 1001D(b)(1) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)) is amended by striking Notwithstanding and inserting Except as provided in section 1265B(e), notwithstanding.
 102.Priority for option to purchase at agricultural value in agricultural land easementsSection 1265B(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(3)) is amended by adding at the end the following:
				
 (D)PriorityIn evaluating applications under the program, the Secretary shall give priority to an application for the purchase of an agricultural land easement that, as determined by the Secretary—
 (i)maintains agricultural viability; (ii)includes, as a condition of the easement, a requirement that any subsequent purchase of the land subject to the easement shall be at agricultural value; or
 (iii)achieves the objectives of both clauses (i) and (ii).. 103.Prequalification of prospective applicants for credit from Farm Service Agency programsNot later than October 1, 2018, the Secretary of Agriculture shall develop and implement procedures to ensure that the Farm Service Agency is prepared, in advance, to respond to a request by a prospective loan applicant (other than a request for preapproval) for a preliminary determination on—
 (1)whether the prospective applicant would likely qualify for credit under any program administered by the Farm Service Agency; or
 (2)the amount of credit for which the prospective applicant would likely qualify under any such program.
 104.Increase in limitation on amount of direct farm ownership loans; inflation indexation of limitSection 305 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925) is amended to read as follows:
				
					305.Limitations on amount of farm ownership loans
 (a)In generalThe Secretary shall make or insure no loan under section 302, 303, 304, 310D, or 310E of this title that would cause the unpaid indebtedness under such sections of any 1 borrower to exceed the smaller of—
 (1)the value of the farm or other security; or (2) (A)in the case of a loan other than a loan guaranteed by the Secretary, $500,000 (increased, beginning with the fiscal year 2019, by the regional farm real estate inflation percentage applicable to the region where the farm involved is located for the fiscal year in which the loan is made, and decreased by the amount of any unpaid indebtedness of the borrower on direct loans under subtitle B); or
 (B)in the case of a loan guaranteed by the Secretary, $700,000 (increased, beginning with fiscal year 2000, by the cost inflation percentage applicable to the fiscal year in which the loan is guaranteed and reduced by the amount of any unpaid indebtedness of the borrower on loans under subtitle B that are guaranteed by the Secretary).
 (b)Determination of valueIn determining the value of the farm, the Secretary shall consider appraisals made by competent appraisers under rules established by the Secretary.
 (c)Cost inflation percentageFor purposes of this section, the cost inflation percentage applicable to a fiscal year is the percentage (if any) by which—
 (1)the average of the Prices Paid By Farmers Index (as compiled by the National Agricultural Statistics Service of the Department of Agriculture) for the 12-month period ending on August 31 of the immediately preceding fiscal year; exceeds
 (2)the average of such index (as so defined) for the 12-month period ending on August 31, 1996. (d)Regional farm real estate inflation percentage (1)In generalFor purposes of this section, the regional farm real estate inflation percentage applicable to a farm for a fiscal year is the percentage (if any) by which—
 (A)the regional farm real estate inflation index developed under paragraph (2) for the region in which the farm is located, for the 12-month period ending on August 31 of the immediately preceding fiscal year; exceeds
 (B)the average of the index (as so defined) for the 12-month period ending on August 31, 2018. (2)DevelopmentThe Secretary shall develop a regional farm real estate inflation index for measuring periodic changes in the price of farm real estate in each geographic region of the United States, using data from the National Agricultural Statistics Service.
							(e)Microloans
 (1)In generalSubject to paragraph (2), the Secretary may establish a program to make or guarantee microloans. (2)LimitationsThe Secretary shall not make or guarantee a microloan under this subsection that would cause the total principal indebtedness outstanding at any 1 time for microloans made under this subtitle to any 1 borrower to exceed $50,000.
 (3)ApplicationsTo the maximum extent practicable, the Secretary shall limit the administrative burdens and streamline the application and approval process for microloans under this subsection..
			105.Report and action plan on agricultural conservation easement program
 (a)Sense of congressIt is the sense of Congress that the agricultural conservation easement program established under section 1265(a) of the Food Security Act of 1985 (16 U.S.C. 3865(a)) remains a valuable program in assisting beginning farmers and ranchers in acquiring farmland for productive use.
 (b)Report and plan requiredNot later than one year after the date of the enactment of this Act, the Chief of the Natural Resources Conservation Service shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes—
 (1)an evaluation of the extent in which the agricultural conservation easement program supports beginning farmers or ranchers in acquiring farmland; and
 (2)a plan to address any shortcomings identified through the evaluation for the purpose of furthering the goals of the agricultural conservation easement program to protect farmland and help farmers access farmland for productive use.
					IIImproved Access to Department of Agri­cul­ture Training and Programs
			201.Beginning farmer coordination
 (a)Program establishedNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Administrator of the Farm Service Agency, shall implement a program to assign to each State at least one coordinator to—
 (1)promote communication between the Department of Agriculture and beginning farmers or ranchers (as defined in section 206(b)) located in such State; and
 (2)increase the access of such beginning farmers or ranchers to apprenticeship programs, farm loan programs, and land available for purchase.
 (b)Use of current employeesThe assignment of beginning farmer coordinators in compliance with subsection (a) may be accomplished through the designation of current employees of the Department of Agriculture and does not require the hiring of additional employees.
 (c)State definedIn this section, the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
				202.Transfer of Advisory Committee on Beginning Farmers and Ranchers to jurisdiction of Farm Service
 AgencyThe Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended— (1)in section 226B(e)(2) (7 U.S.C. 6934)—
 (A)by striking subparagraph (C); and (B)by redesignating subparagraph (D) as subparagraph (C); and
 (2)in section 226 (7 U.S.C. 6932), by adding at the end the following new subsection:  (i)Advisory Committee on Beginning Farmers and RanchersThe Secretary of Agriculture shall coordinate the activities of the Farm Service Agency with the Advisory Committee on Beginning Farmers and Ranchers established under section 5(b) of the Agricultural Credit Improvement Act of 1992 (7 U.S.C. 1929 note; Public Law 102–554)..
				203.Department of Agriculture on-line customer self-service portal
 (a)Customer self-Service portalThe Secretary of Agriculture shall develop an on-line customer self-service portal through which farmers and ranchers will be able to securely access their customer and program information and complete program applications in a wide range of agricultural programs offered by the Department of Agriculture.
 (b)Sense of congressIt is the sense of Congress that the development of an on-line customer self-service portal, as required by subsection (a), should not negatively impact the many farmers and ranchers who do not yet have access to high-speed internet or who would prefer not to utilize the online self-service portal.
 (c)Authorization of appropriationsFor the three-fiscal year period beginning on October 1, 2018, there are authorized to be appropriated to the Secretary of Agriculture to carry out subsection (a)—
 (1)not less than $6,000,000; and (2)such additional amounts as are considered appropriate.
					204.Beginning farmer and rancher development program to provide training, education, outreach, and
 technical assistance initiativesSection 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is amended by striking subsection (h) and inserting the following new subsections:
				
					(h)Individual development accounts
 (1)Transfer of funds authorizedOf the funds made available under subsection (i), the Secretary may transfer up to $10,000,000 per year, plus allocable administrative costs, for individual development accounts as authorized under section 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b).
 (2)Administrative costsThe Secretary may not use more than 4 percent of the funds transferred under this subsection for administrative costs incurred in implementing the individual development accounts authorized under section 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b).
						(i)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section—
 (A)$20,000,000 for fiscal year 2018; (B)$30,000,000 for each of fiscal years 2019 and 2020;
 (C)$40,000,000 for each of fiscal years 2021 and 2022; and (D)$50,000,000 for fiscal year 2023 and each fiscal year thereafter.
 (2)Authorization of appropriationsIn addition to funds provided under paragraph (1), there is authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2018 and each fiscal year thereafter.
 (3)AvailabilityAmounts made available under this subsection shall remain available until expended.. 205.Reauthorization of beginning farmer and rancher individual development accounts pilot programSubsection (h) of section 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b) is amended to read as follows:
				
 (h)Authorization of appropriationsIn addition to any amounts provided under section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f), there is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2018 through 2023..
			206.Sale of surplus farm equipment or property to socially disadvantaged farmers or ranchers, veteran
			 farmers or ranchers, and beginning farmers or ranchers
 (a)Sale authorizedThe Administrator of General Services, under regulations prescribed by the Administrator, may sell to a socially disadvantaged farmer or rancher, veteran farmer or rancher, or beginning farmer or rancher any farm equipment acquired by the General Services Administration that—
 (1)is suitable for use in farming operations; and (2)has been determined to be surplus property under chapter 5 of title 40, United States Code.
 (b)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher means an individual or entity that has not operated a farm or ranch or that has operated a farm or ranch for not more than 10 consecutive years and that will materially and substantially participate in the operation of the farm or ranch. In the case of an entity, these requirements apply to all members of the entity.
 (2)Food, Agriculture, Conservation, and Trade Act of 1990 termsThe terms socially disadvantaged farmer or rancher and veteran farmer or rancher have the meanings given those terms in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).
					IIIInvestment in Local and Regional Food Systems
 301.Mandatory funding for farmers’ market and local food promotion programSection 6(g)(1) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(g)(1)) is amended—
 (1)by striking and at the end of subparagraph (C); (2)in subparagraph (D), by striking 2018. and inserting 2017; and; and
 (3)by adding at the end the following new subparagraph:  (E)$50,000,000 for each of fiscal years 2018 through 2023..
				302.Grants to support farm viability programs
 (a)Grants authorizedThe Secretary of Agriculture may make competitive grants to support a farm viability program developed by a public or private entity that is designed—
 (1)to improve the economic viability and integrity of farms participating in the program through the development and implementation of a farm viability plans; and
 (2)to provide participating farmers with technical, legal, marketing, and business planning assistance to expand, upgrade, and modernize their agricultural operations and assist in land access and transfer.
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Agriculture to make grants under this section $5,000,000 for each of fiscal years 2018 through 2023.
				